Citation Nr: 0005238	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to June 
1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the issue of whether the appellant's 
paraplegia was due to willful misconduct is not before it.  
A determination that the injury was due to willful 
misconduct was made in an April 1989 rating decision.  This 
appellant was notified of this decision and did not appeal.  
This decision is final.  In order to reopen a finally denied 
claim, the appellant must present new and material evidence 
under 38 C.F.R. § 3.156 (a) (1999).  Absent a decision by 
the RO, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998). 


FINDINGS OF FACT

1.  The appellant is 48 years old, has an 11th grade 
education, and last worked in 1981.

2.  His schizophrenia permanently precludes him from engaging 
in all forms of substantially gainful employment consistent 
with his education and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.17(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from the denial of a permanent and total 
disability rating for pension purposes.  Pension benefits are 
payable to veterans who have served for 90 days or more 
during a period of war and who are permanently and totally 
disabled due to chronic disabilities not the result of their 
own misconduct.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.342 (1999).

In April 1989 the RO denied a permanent and total rating for 
pension purposes.  In November 1988 the appellant was 
involved in an exchange of gunfire with the police and 
suffered spinal injury with resultant paraplegia.  The RO 
determined that the gunshot wound was due to his own 
misconduct and entitlement to a permanent and total rating 
due to the spinal injury was denied.

The appeal stems from a July 1996 rating decision that denied 
a permanent and total rating for pension purposes.  In June 
1998, the Board remanded the appeal in order for the RO to 
obtain Social Security Administration records and obtain a 
medical opinion to determine whether the appellant was 
capable of substantial employment based on his disabilities 
without regard to the impairment associated with the gunshot 
wound.  This development has been accomplished. 

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The appellant 
has honorable service during a period of war.  The RO has met 
its duty to assist the appellant in the development of his 
claim under 38 U.S.C.A. § 5107 (West 1991).  The development 
requested by the Board in the June 1998 Remand was 
accomplished.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

The appellant contends that his schizophrenia alone has 
rendered him unemployable.  A person shall be considered to 
be permanently and totally disabled for pension purposes if 
such a person is unemployable as a result of a disability 
which is reasonably certain to continue throughout the life 
of the disabled person, or if the person is suffering from 
(1) any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person; or (2) any disease or disorder determined by 
the Secretary to be such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See 38 U.S.C.A. § 1502(a) 
(West 1991).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) analyzed the law with respect to pension 
entitlement under 38 U.S.C.A. § 1502 and set up a two-prong 
test for pension eligibility.  The Court indicated that 
permanent and total disability must be shown in one of two 
ways: either (1) the veteran must be unemployable as a result 
of a lifetime disability (this is the "subjective" standard 
and is based on the veteran's individual work experience, 
training and disabilities), or (2) if not unemployable, he 
must suffer from a lifetime disability which would render it 
impossible for the "average person" with the same 
disability to follow a substantially gainful occupation (this 
is the "objective" standard).  Id. at 446.  In order to 
make this determination, the Board must apply the percentage 
standards of 38 C.F.R. §§ 4.16 and 4.17 (1998), which is the 
objective standard, and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(2), 
which is the subjective standard.  Brown, 2 Vet. App. at 446. 

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of ratable disabilities which are likely to be 
permanent shall be rated permanently and totally disabled.  
38 C.F.R. § 4.17.  For the purposes of pension, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 
is a requisite.  Ibid.  Accordingly, pursuant to § 4.16, 
total disability ratings for pension purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

Claims of all veterans who fail to meet the percentage 
standards indicated above but who meet the basic entitlement 
criteria and are unemployable by reason of their 
disabilities, age, occupational background and other related 
factors, are entitled to consideration on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(2)(1999).

The appellant has been evaluated as having the following 
disabilities: post-traumatic stress disorder (noncompensably 
disabling); chronic, undifferentiated schizophrenia (30 
percent); non-insulin dependent diabetes mellitus (20 
percent); history of peptic ulcer disease (10 percent); 
paraplegia secondary to spinal cord injury, status post 
gunshot wound to the abdomen (noncompensable disabling as due 
to willful misconduct).  The RO has assigned a combined 
disability evaluation of 50 percent.  Because the percentage 
schedular requirements have not been met, the Board must 
determine whether the appellant is unable to secure and 
follow substantially gainful employment by reasons of his 
disabilities and occupational background.  The Board finds 
that the evidence of record establishes that the appellant is 
unemployable by reason of his psychiatric disability alone.  
Therefore, a permanent and total disability rating is 
approved.

The appellant has completed 3 years of high school and is 48 
years old.  He last worked in 1980.  He has occupational 
experience as a laborer, painter's helper and in a textile 
mill.

Social Security Administration records revealed that his 
became disabled from schizophrenia beginning in 1981.

He was admitted to the VA Medical Center in April 1996 for 
treatment of schizophrenia.  On mental status examination he 
was cooperative.  His behavior was anxious and depressed.  He 
was oriented to person, place, time and objects.  His affect 
was appropriate and his speech was normal.  He was 
experiencing auditory and visual hallucinations, delusions 
with paranoid content and ideas of reference.  His judgment 
was fair.  He denied suicidal or homicidal ideation and 
substance abuse.  During his hospitalization his psychotic 
symptoms fluctuated in severity.  He slept during group 
therapy and sometimes refused medications.  He easily became 
irritable, hostile or refused to attend activities.  By May, 
he denied hallucinations and his delusional thinking was 
mild.  He was pleasant and coherent and his cognitive 
functioning was adequate.  He was discharged to return home 
to live with his mother.

A VA examination was conducted in October 1996.  The 
appellant reported that he heard voices from time to time.  
They did not disturb him because he recognized where they 
came from.  They belonged to devil worshipers called the 
northwest masons.  All of his current problems were caused by 
Satan and his followers.  The voices got worse at night and 
came from inside and outside his head.  He was sitting a 
wheelchair and his dress was appropriate for his age and the 
climate.  His grooming and hygiene were fair.  His attitude 
was pleasant and cooperative.  The appellant made no attempt 
to interact or to relate with the examiner, although he was 
cordial and polite in his behavior.  His speech was 
spontaneous, with a normal rate and rhythm.  The conversation 
was moderate in amount and information.  The appellant 
appeared to be open and honest in his responses.  His 
thinking was goal-directed, the associations were tightly 
linked and his ideas were related.  He exhibited a flat 
affect with no emotional expression during the interview.  
His mood was blunted.  The content of his thought revealed 
delusional thinking regarding his auditory hallucinations.  
He exhibited good reality contact and his judgment was 
appropriate for present and future goals.  His diagnosis was 
paranoid schizophrenia and he was said to continue to exhibit 
delusional and paranoid thought.

In a VA examination conducted in January 1999, the appellant 
reported that his longest period of employment was for 2 
years.  He stated that he could not work due to his 
schizophrenia and paralysis.  The medications that he took 
for schizophrenia sedated him and it had gotten to the point 
that he does not wake up until 1:00 PM.  On objective 
examination his attitude was cooperative.  He made no attempt 
to interact or relate to the examiner.  He had a flat affect 
and a blunted mood.  There were no facial expressions during 
the interview.  The appellant talked at length about a woman 
he identified by name who was using his body to pass her 
excrement.  His speech was spontaneous with a monotonous 
rhythm and a low, soft tone.  The conversation was moderate 
in amount and relevant in response to the question that was 
asked.  His associations were tightly linked and his ideas 
were related.  His thinking was goal directed.  The thought 
content revealed bizarre and elaborate delusions and he 
admitted to both auditory and visual hallucinations.  He was 
able to set priorities and make appropriate decisions to 
common problems of daily living.  Paranoid schizophrenia was 
diagnosed.  The Global Assessment of Functioning score was 
60; he admitted to both auditory and visual hallucinations 
and bizarre elaborate delusions.  There was little 
interaction and interpersonal relationships with other people 
and he appeared to be isolated in his associations.  The 
addendum indicated that the appellant appeared to have been 
unable to work due to his severe mental illness (paranoid 
schizophrenia) prior to receiving the gunshot wound.  His 
mental illness was incapacitating.

In the instant case, the appellant is a 48-year-old person 
without a high school diploma, with occupational experience 
as a laborer.  He has not worked since 1981, which was prior 
to his paralysis.  He has persistently experienced 
hallucinations and delusions of a bizarre nature.  During his 
hospital admission he slept during therapy and reported an 
inability to wake before 1:00 PM.  He was easily irritated.  
Even after extended psychiatric treatment in 1996, the 
appellant was still experiencing delusional thinking at the 
time of his discharge from the hospital.  He has refused 
medication.  On examination in October 1996 and January 1999, 
his affect was flat and his mood blunted.  According to the 
examiner in January 1999, there was little interaction with 
other people.  Considering the severity of the appellant's 
schizophrenia along with his limited educational experience, 
and occupational background, the Board is of the opinion that 
he is unable to obtain or retain employment.  

The record also contains a medical opinion to the effect that 
the appellant cannot work.  The January 1999 examiner stated 
that the appellant appeared to have been unable to work due 
to his severe schizophrenia prior to the gunshot wound.  The 
appellant's mental illness was described as incapacitating.
 
The Board is aware that the January 1999 examiner assigned a 
Global Assessment of Functioning score of 60.  Although the 
Global Assessment of Functioning score does not fit neatly 
into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Global Assessment of Functioning score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A Global Assessment of 
Functioning score of 60 is defined as exhibiting moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner documented 
the appellant's auditory and visual hallucinations, bizarre 
and elaborate delusions, isolation, and little interaction 
with other people.  The Board finds this score to be entirely 
inconsistent with the evidence as reported by this examiner.  
The Global Assessment of Functioning score of 60 was not 
supported by any objective findings and little probative 
weight can be assigned to this piece of evidence.  The Board 
places more probative value on the findings on that 
examination in conjunction with the other reported medical 
evidence.  The Board, therefore, concludes that a permanent 
and total disability rating for pension purposes is 
warranted.


ORDER

A permanent and total rating for pension purposes is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

